          Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 1 of 8




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


    UNITED STATES OF AMERICA,                              MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,
                                                         Case No. 2:17-cr-00037-FB-PMW
    v.

    CLAUD R. KOERBER,                                      District Judge Frederic Block

                  Defendant.                         Chief Magistrate Judge Paul M. Warner


          District Judge Frederic Block referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Defendant Claud R.

Koerber’s (“Koerber”) motion for reconsideration 2 of this court’s May 31, 2019 detention order. 3

                                         BACKGROUND

          Koerber was previously convicted in this case of fifteen counts of wire fraud, money

laundering, and securities fraud. 4 After he was convicted, Judge Block allowed Koerber to

remain on post-trial release pending his sentencing. 5




1
    See docket nos. 39, 362.
2
    See docket no. 612.
3
    See docket no. 592-93.
4
    See docket nos. 520, 530.
5
    See docket nos. 520, 533.
         Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 2 of 8




          On May 22, 2019, the United States Probation Office for the District of Utah (“USPO”)

filed a petition with this court alleging that Koerber had violated the conditions of his post-trial

release. 6 That petition was subsequently amended on May 29, 2019. 7 Also on May 29, 2019,

the United States of America (“USA”) filed a written submission to support the allegations of

Koerber’s violation of his conditions of release. 8

          On May 31, 2019, this court held a hearing on the allegations of Koerber’s violation of

his conditions of post-trial release. 9 Koerber denied the allegations set forth in the petition.

After considering the documentary evidence submitted in advance of the hearing, the testimony

of several witnesses during the hearing, and the arguments of counsel, the court concluded that

there was probable cause to believe that Koerber had violated the conditions of his post-trial

release. See 18 U.S.C. § 3148(b)(1)(A). The court then concluded that Koerber had not met his

burden of demonstrating by clear and convincing evidence that he was not a danger to the

community. See 18 U.S.C. § 3143(a)(1); Fed. R. Crim. P. 32.1(a)(6), 46(c). Accordingly, the

court ordered that Koerber be detained pending his sentencing. 10

                                             ANALYSIS

          In the motion before the court, Koerber asks this court to reconsider its May 31, 2019

detention order. Koerber argues that (1) the court should reconsider its probable cause


6
    See docket no. 580.
7
    See docket no. 583.
8
    See docket no. 584.
9
    See docket no. 592.
10
     See docket nos. 592-93.

                                                   2
         Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 3 of 8




determination, (2) the release revocation proceedings were not properly initiated, (3) the court

applied incorrect standards in the release revocation proceedings, and (4) there are conditions

that can be imposed that will ensure that Koerber is not a danger to the community. The court

will address those arguments in turn.

I.        Probable Cause Determination

          Koerber argues that the court should reconsider its probable cause determination. In

support of that argument, Koerber proffers approximately eight pages of “facts and evidence that

were not reasonably available” at the time of the May 31, 2019 hearing. 11 Koerber follows that

proffer with approximately fourteen pages of argument in which he contends that the evidence

does not support findings of probable cause that he committed any of the possible crimes alleged

in the USPO petition. For the following reasons, the court declines to reconsider its probable

cause determination.

          First, the court sees no reason to revisit its probable cause determination. As the court

indicated during the May 31, 2019 hearing, its probable cause determination was based on the

documentary evidence submitted. Any of the “new” evidence Koerber has submitted in his

motion does not alter that determination. Most significantly, the court is not persuaded by any

“new” evidence that is based on the hearing testimony of J. Morgan Philpot, Russell C. Skousen,

or John Belcher. The court concludes that the testimony of those witnesses at the May 31, 2019

hearing was, at best, unpersuasive and, at worst, not worthy of belief. If anything, those




11
     Docket no. 612 at 4.

                                                   3
       Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 4 of 8




witnesses’ testimony, and any “new” evidence based upon their testimony, actually buttress the

court’s probable cause determination.

        Second, the court will not allow Koerber to now relitigate the issue of probable cause.

Koerber had a full and fair opportunity at the May 31, 2019 hearing to present any evidence he

wanted the court to consider on the issue of probable cause. While Koerber refers to the

evidence in his motion as “new” evidence, it is not clear to the court why this evidence was not

available for or could not have been presented at the May 31, 2019 hearing. Furthermore, all of

the evidence he submits in his motion is in the form of a proffer and is not subject to

cross-examination of witnesses testifying under oath.

        Third, Koerber’s arguments on the crimes alleged in the USPO petition appear to be

directed toward his innocence of each of those crimes. In making such arguments, Koerber

misapprehends the standard for probable cause. See, e.g., Maryland v. Pringle, 540 U.S. 366,

371 (2003) (“The probable-cause standard is incapable of precise definition or quantification into

percentages because it deals with probabilities and depends on the totality of the circumstances.

We have stated, however, that [t]he substance of all the definitions of probable cause is a

reasonable ground for belief of guilt . . . .” (quotations and citations omitted) (first alteration in

original)); Gomez v. Martin, 593 F. App’x 756, 758-59 (10th Cir. 2014) (“Probable cause is a

‘common-sensical standard’ that is ‘not reducible to precise definition or quantification.’ Nor

does it require the suspect’s guilt to be more likely true than false.” (quoting Florida v. Harris,

568 U.S. 237, 243-44 (2013)) (other quotations and citations omitted)). 12 Koerber’s arguments


12
 As an aside, the court notes that it gives far more weight to these recent cases than the cases
Koerber has cited on probable cause, which date back to the late-1800s.

                                                   4
       Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 5 of 8




concerning each alleged crime do nothing to persuade the court to revisit its determination under

the standard for probable cause, which is much lower than beyond a reasonable doubt.

       Finally, this court notes that in over thirteen years on the bench, this court has made

probable cause determinations on hundreds of warrants and other related matters. In an

unrelated context, United States Supreme Court Justice Potter Stewart famously opined that he

“could never succeed in intelligibly” defining obscene material, but he stated: “I know it when I

see it.” Jacobellis v. State of Ohio, 378 U.S. 184, 197 (1964) (Stewart, J., concurring). By way

of analogy, this court may not be able to precisely define probable cause, but this court knows it

when it sees it, and this court determined that it existed with respect to the allegations in the

USPO petition.

II.    Initiation of Release Revocation Proceedings

       Koerber argues that under 18 U.S.C. § 3148(b), the USA must initiate release revocation

proceedings. Koerber further argues that because the USPO filed the petition initiating release

revocation proceedings, the May 31, 2019 hearing was an unauthorized act. That argument fails.

       Contrary to Koerber’s argument, section 3148(b) provides two different ways in which a

violation can make its way to the district court. “The attorney for the Government may initiate a

proceeding for revocation of an order of release by filing a motion with the district court.” 18

U.S.C. § 3148(b). Additionally, “[a] judicial officer may issue a warrant for the arrest of a

person charged with violating a condition of release.” Id. There is nothing unauthorized about

the USPO bringing violations to the judicial officer to issue a warrant, as was done in this case.

See, e.g., United States v. Roland, No. 1:05MJ111, 2005 WL 2318866, at *6 (E.D. Va. Aug. 31,

2005) (“This Court, however, does not read Section 3148(b) restrictively and maintains that the


                                                  5
       Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 6 of 8




plain language of Section 3148 authorizes the Court, sua sponte, to initiate a proceeding for the

sanctions of revocation of release and an order of detention under Section 3148(b).”).

III.   Standards for Release Revocation Proceedings

       Koerber argues that the court applied incorrect standards during the release revocation

proceedings. More specifically, Koerber argues that the standard of clear and convincing

evidence found in 18 U.S.C. § 3143(a)(1) and Rule 32.1(a)(6) of the Federal Rules of Criminal

Procedure applies only at the initial determination of whether a defendant rebuts the presumption

of detention pending sentencing. In essence, Koerber argues that once Judge Block released

Koerber pending sentencing, the court may not revisit section 3143(a)(1).

       The court disagrees and concludes that Koerber’s interpretation of the relevant rules and

statutes is entirely without merit. Koerber’s argument is contrary to the express terms and titles

of the relevant rules and statutes. Additionally, Koerber has failed to persuade the court that it

cannot revisit the section 3143(a)(1) determination.

       By its own terms and title, section 3143(a)(1) governs release or detention of a defendant

pending sentencing or appeal. See 18 U.S.C. § 3143(a)(1). That principle is reinforced by the

language of Rule 46(c) of the Federal Rules of Criminal Procedure, which provides that “[t]he

provisions of 18 U.S.C. § 3143 govern release pending sentencing or appeal.” Fed. R. Crim. P.

46(c). Thus, section 3143(a)(1) and Rule 46(c) govern the precise situation that was presented to

the court during the May 31, 2019 hearing: Koerber’s release or detention pending sentencing.

       It is true that Judge Block initially determined that Koerber could be released pending

sentencing under section 3143(a)(1). However, Koerber has failed to persuade the court that a

section 3143(a)(1) determination cannot be revisited, particularly when, as in this case, there are


                                                  6
      Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 7 of 8




new facts that bear upon that determination, to include a probable cause determination that there

was a new violation of a condition of post-trial release .

       As previously noted, the court concluded at the May 31, 2019 hearing that there was

probable cause to believe that Koerber had violated the conditions of his release. See 18 U.S.C.

§ 3148(b)(1)(A). The court then concluded that Koerber had not met his burden of

demonstrating by clear and convincing evidence that he was not a danger to the community. See

18 U.S.C. § 3143(a)(1); Fed. R. Crim. P. 32.1(a)(6), 46(c). Accordingly, the court ordered that

Koerber be detained pending his sentencing. Contrary to Koerber’s argument, those were the

correct standards to be applied.

IV.    Proposed Conditions

       Koerber proposes five new conditions of release, which he asserts will ensure that he is

not a danger to the community and will not commit any further release violations. The court

disagrees.

       As discussed in the USA’s opposition to Koerber’s motion, Koerber has a long history of

deceptive and dishonest conduct. When that is combined with Koerber’s actions underlying his

conviction in this case and his violation of his release condition pending sentencing, the court

must conclude that there is not any combination of release conditions that would ensure that

Koerber is not a danger to the community. Indeed, Koerber had to have known after his

conviction in this case that he would be subject to close scrutiny while on release pending

sentencing. The fact that he nonetheless engaged in behavior as alleged in the USPO petition

amply demonstrates to this court that Koerber is a danger to the community and therefore should

be, and is, detained pending sentencing.


                                                  7
         Case 2:17-cr-00037-FB-PMW Document 624 Filed 08/20/19 Page 8 of 8




                                 CONCLUSION AND ORDER

          Based on the foregoing, IT IS HEREBY ORDERED that Koerber’s motion for

reconsideration of this court’s May 31, 2019 detention order 13 is DENIED.

          IT IS SO ORDERED.

          DATED this 20th day of August, 2019.

                                            BY THE COURT:




                                            PAUL M. WARNER
                                            Chief United States Magistrate Judge




13
     See docket no. 612.

                                                 8
